        Case 1:18-cr-00693-RMB Document 219 Filed 06/11/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       June 11, 2020

BY ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:      United States v. Richard Gaffey, 18 Cr. 693 (RMB)

Dear Judge Berman:

        The Government respectfully submits this letter regarding the above-captioned case. The
defendant Richard Gaffey entered a guilty plea on February 28, 2020. Sentencing is currently
scheduled for July 27, 2020. At the time of the defendant’s plea, the parties entered into a consent
preliminary order of forfeiture, which the Court entered on February 28, 2020. See Dkt. No. 203.
Since that time, the parties have conferred and agreed to an amended consent preliminary order of
forfeiture, which is attached hereto as Exhibit A. Accordingly, the parties respectfully request that
the Court enter the attached proposed amended consent preliminary order of forfeiture.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                    DEBORAH CONNOR
                                                    Chief, Money Laundering and Asset Recovery
                                                    Section, Criminal Division


                                              By:
                                                    Eun Young Choi and Thane Rehn
                                                    Assistant United States Attorneys
                                                    (212) 637-2187/2354

                                                    Michael Parker
                                                    Trial Attorney, Criminal Division

cc:         Defense Counsel (by ECF)
